United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-10150
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE ARMENTA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-145-Y
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     José Armenta pleaded guilty to one count of conspiracy to

possess with intent to distribute more than 500 grams of a

substance containing methamphetamine.   He appeals the denial of

his motion to withdraw his guilty plea and further asserts that

he received ineffective assistance of counsel.   We find no error

in the district court’s application of the factors to be

considered in deciding whether to grant a motion to withdraw.

See United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).

Armenta’s assertion of innocence was equivocal at best, and he

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10150
                                 -2-

provided no good justification for his delay in seeking to

withdraw his guilty plea.   See id.   We also find no error in the

district court’s determination that withdrawal of the plea would

inconvenience the court and would waste judicial resources.

     The district court’s findings that Armenta had close

assistance of counsel and that his plea was made knowingly and

voluntarily are supported by the record.   The district court

conducted a thorough Rule 11 colloquy, and Armenta affirmed that

he understood the nature of the charges and denied any coercion.

Armenta has failed to overcome the presumption of veracity that

attaches to statements made under oath in open court.    See United

States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).

Accordingly, we AFFIRM the denial of Armenta’s motion to

withdraw.

     AFFIRMED.